                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

MONICA GARZA                                                               PLAINTIFF

V.                          CASE NO. 2:17-CV-00208-BD

SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT

                                     JUDGMENT

       Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of the Social Security

Administration, is REVERSED, and this case is REMANDED for proceedings specified

in the Court’s order.

       SO ORDERED, this 26th day of October, 2018.



                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
